Citation Nr: 0301069	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  99-09 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for disability 
characterized as amputation middle and ring finger, right, 
with limitation of motion of little finger, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for moderately 
severe muscle group XX wound, currently evaluated as 20 
percent disabling.  

3.  Entitlement to an increased rating for moderate wound 
muscle group V, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant had active military service from November 
1942 to November 1944.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs 
(VA) Regional Office (RO).

This case was before the Board previously in December 2000 
when it was remanded for additional development.  The 
requested development has been completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's service-connected gunshot wound of the 
right (major) hand is manifested by amputations of the 
ring and middle fingers at the metacarpophalangeal joints 
and limitation of motion of the little finger.

3.  The appellant's service-connected residuals of a 
through-and-through shell fragment wound to muscle group V 
of the right (dominant) arm are manifested by a good 
muscle strength with no muscle herniation, tissue loss, or 
adhesion and no nerve, bone, tendon, or joint damage.

4.  The appellant's service-connected residuals of a 
through-and-through shell fragment wound to muscle group 
XX of the back are manifested by good muscle strength with 
no muscle herniation or adhesion and no nerve, bone, 
tendon, or joint damage.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating, but 
no higher, for the appellant's service-connected right 
(major) hand disability have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5218, 5219 (2002).

2.  The criteria for an increased disability rating for 
the appellant's service-connected residuals of a shell 
fragment wound to muscle group V of the right (dominant) 
arm, currently evaluated as 10 percent disabling, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.59, 
4.73, Diagnostic Code 5305 (2002).

3.  The criteria for an increased disability rating for 
the appellant's service-connected residuals of a shell 
fragment wound to muscle group XX of the back, currently 
evaluated as 20 percent disabling, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, 
Diagnostic Code 5320 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records indicate that on March 10, 1944, 
near Anzio, Italy, the appellant simultaneously incurred 
what was described as a moderately severe perforating 
wound of the right arm, and a moderately severe 
penetrating wound of the left posterior chest wall from 
enemy high explosive shell fragments.  There was no nerve 
or blood vessel injury of the right elbow.  The wounds 
were cleaned and debrided at an evacuation hospital.  On 
March 24, 1944, the wounds were sutured.  After treatment, 
the appellant was returned to duty on April 26, 1944.  

The appellant was also wounded in combat in southern 
France on August 29, 1944.  At this time, he was struck in 
the right hand by enemy machine gun fire, which caused a 
near traumatic amputation of his middle/third and 
ring/fourth fingers as well as a compound comminuted 
fracture of the his little/fifth finger.  On August 30, 
1944, at an evacuation hospital, the appellant's third and 
fourth fingers were surgically amputated at the 
metacarpophalangeal joints.  His fifth finger was 
bandaged.  The proximal and medial phalanx of the fifth 
finger was fractured.  The appellant was then transferred 
to a hospital in Italy, where he remained until the end of 
September.  From there, he was evacuated to a hospital in 
the United States.  After further treatment and an 
unsuccessful attempt at rehabilitation, he was discharged 
from service in November 1944 because of this wound.

In November 1944 service connection was established for 
the appellant's right hand disability.  This was 
characterized as amputation, traumatic third & fourth 
fingers; ankylosis, fibrous, partial fifth digit; right 
hand, gunshot wound; grade IV, and assigned a 30 percent 
disability evaluation.  The appellant underwent a VA 
examination in August 1945.  The report from this 
examination included a description of each of the wounds 
that make up the subject of this appeal.  In a January 
1946 rating action, the RO granted service connection for 
the residuals of the gunshot wounds the appellant 
sustained to his back, and his right upper arm.  These 
were characterized as residuals, multiple gunshot wounds, 
left lumbar region, rated as muscle injury, group XX; and 
residuals, gunshot wounds, scars right upper arm, lower 
third, rated as muscle injury, group V, respectively.  The 
wound to the appellant's back was evaluated as 20 percent 
disabling, and the wound to his right arm was evaluated as 
10 percent disabling.

At an August 1945 VA examination, the appellant was noted 
to have a gunshot wound, which was approximately the size 
of a fifty-cent piece, on the left lumbar back.  There was 
a slight loss of muscle tissue and the appellant 
complained of moderate intermittent pain.  He also had a 
through-and-through gunshot wound of the soft parts of the 
lower third of the right upper arm.  The entrance point 
was below the lateral surface just above the elbow, and 
the point of exit was one inch above on the posterior 
surface.  Motions of the elbow joint were normal.  The 
gunshot wounds of the right hand were so severe that they 
middle and ring fingers had been amputated at the 
metacarpophalangeal joint.  The motion of the index finger 
was normal.  The little finger was limited one-half in 
flexion.  The thumb was normal.

At a May 1998 VA muscles examination, the appellant 
reported that he had periods of flare-ups associated with 
his muscle injuries.  Flare-ups were precipitated by 
weather and alleviated by rest.  Ten percent additional 
impairment during flare-ups was estimated.  The 
infraspinatus muscle on the back had a 12-centimeter scar 
at the edge of the scapula and there was a 2 x 3 
centimeter scar at the tip of the scapula on the left 
scapula.  The appellant complained of back pain.  He took 
Tylenol and Bufferin for relief.  The examiner diagnosed 
shrapnel wounds to the subscapularis muscle of the back 
and to the right biceps.  There was minor loss of function 
due to pain.  X-ray examination of the right elbow showed 
mild degenerative joint disease with narrowing of the 
joint space.  X-ray examination of the scapula showed no 
bony abnormality.

Private medical records dated between September 1996 and 
September 2001 from R. U., M.D., indicate treatment of the 
appellant for diagnoses including pulmonary fibrosis, 
interstitial lung disease, and osteoarthritis.

At a May 1998 VA hand, thumb, and fingers examination, the 
examiner noted that the right middle and ring fingers had 
been amputated at the metacarpal phalangeal joint.  The 
appellant was able to grasp objects with his right hand.  
He was right-handed.  The examiner stated that the two 
missing fingers limited all functions of the right hand.  
The examiner diagnosed complete amputation of the right 
middle and ring fingers.

VA medical records indicate that in September and December 
1999 the appellant was treated for lower back pain 
controlled with Tylenol, most probably due to 
osteoarthritis of the spine.  In March 2000 the appellant 
complained of lower back pain, which was present mainly 
when he laid on his back.  The pain did not respond to 
Tylenol.  The diagnosis was lower back pain without 
control of the pain on Tylenol.  Motrin was prescribed.  
In July 2000 and November 2000 the appellant was noted to 
have lower back pain, which was controlled with Motrin.  
In December 2000 the appellant complained of chronic 
arthritis pain in his back.

At an August 2001 VA amputation residuals examination, the 
examiner reviewed the claims folder before examining the 
appellant.  The appellant stated that his middle and ring 
fingers had been amputated at the metacarpal phalangeal 
joint but that his little finger was still in place and 
usable, although somewhat stiffened.  The examiner noted 
that there was amputation of the right middle and ring 
fingers at the metacarpal phalangeal joint.  The tips of 
the fingers touched the thumb and the medial transverse 
fold of the palm well.  The amputation stumps were well 
healed.  There was no swelling, deformity, or tenderness 
of the stumps.  The skin, including scars, was in good 
condition.  Circulation was normal.  There was no 
limitation of motion or instability of the joint.  There 
was no neuroma present.  The examiner diagnosed shrapnel 
wound of the right ring and middle finger, resulting in 
amputation at the metacarpal phalangeal joint.

At an August 2001 VA muscles examination, the examiner 
reviewed the claims folder before examining the appellant.  
The appellant reported that his back became weak while he 
was shaving or taking a shower.  The appellant reported 
flare-ups in cold weather with 10 percent additional 
functional impairment.  He took Tylenol and Motrin.  The 
entrance wound on the right elbow showed a one-centimeter 
scar on the lateral epicondyle.  The exit wound showed a 
two-centimeter scar on the medial epicondyle.  The exact 
muscles injured or destroyed were the biceps, brachialis, 
brachioradialis, and long head of the biceps in the 
appellant's right elbow.  The wound on the appellant's 
back showed a 5 x 1.5 centimeter entrance scar and a nine-
centimeter linear scar; both scars were located in the 
left subscapular region.  The exact muscles injured or 
destroyed were the sacrospinalis in the appellant's back.  
The appellant had symptoms of muscle pain that interfered 
with his daily activity.  He could not play softball with 
children anymore because he could not run.

An examination showed no protuberance of muscle.  There 
was tissue loss only on the sacral spinalis muscle group.  
There were no adhesions; tendon damage; or bone, joint, or 
nerve damage.  Muscle strength was good.  There was no 
muscle herniation.  Joints were not affected.  There was 
loss of muscle function.  The muscle group could move the 
joint through the normal range of motion for comfort 
except for playing ball with the grandchildren.  The 
muscle group could move the joint independently even with 
gravity eliminated.  Muscle contraction was felt.  The 
appellant was able to flex his right elbow to 140 degrees.  
Normal flexion is to 145 degrees.  Forearm supination was 
to 78 degrees.  Normal supination is to 85 degrees.  
Forearm pronation was to 64 degrees.  Normal pronation is 
to 80 degrees.  The range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance.

The appellant was able to flex his spine 25 degrees to the 
right and 30 degrees to the left.  Normal lateral flexion 
is 50 degrees to each side.  He was able to flex his spine 
forward to 90 degrees and extend it backward to 10 
degrees.  Normal forward flexion is to 90 degrees.  Normal 
backward extension is to 30 degrees.  There was no 
evidence of weakened movement, excessive fatigability and 
coordination, or pain on use.  The appellant's claim of 
pain was minimal-he treated his pain with Advil and 
Motrin.  His visible behavior revealed no evidence of pain 
during the examination.  There was no additional 
impairment in terms of degree of additional range of 
motion lost in the appropriate joint, especially with the 
right elbow and lumbar spine.  The level of pain on motion 
was minimal.  The diagnoses were shrapnel would of the 
right elbow with loss of function due to pain and shrapnel 
wound of the left mid back in the sacral spinalis muscle 
with no loss of function due to pain.



Analysis

VA has a duty to assist veterans in the development of 
facts pertinent to their claims.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002); see also 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2002) (VA 
regulations implementing the VCAA).  This law redefines 
the obligations of VA with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  Information means non-evidentiary 
facts, such as the veteran's address and Social Security 
number or the name and address of a medical care provider 
who may have evidence pertinent to the claim.  38 C.F.R. 
§ 3.159(a)(5) (2002).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
VCAA, 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 11-2000 (Nov. 27, 2000) (determining that the 
VCAA is more favorable to claimants than the law in effect 
prior to its enactment).  As discussed below, the RO 
fulfilled its duties to inform and assist the appellant on 
these claims.  Accordingly, the Board can issue a final 
decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant 
is not prejudiced by appellate review.

Sufficient information concerning the appellant was of 
record at the time that he filed his claim.  In the March 
1999 Statement of the Case (SOC), the RO informed the 
appellant of the type of evidence needed to substantiate 
his claims, specifically the evidence required for higher 
disability ratings.  The SOC and a December 28, 2000 
letter from the RO also informed the appellant that VA 
would assist in obtaining identified records, but that it 
was his duty to give enough information to obtain the 
additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the SOC and letter 
informed the appellant of the information and evidence 
needed to substantiate these claims and complied with VA's 
notification requirements.  

As for VA's duty to assist a veteran, the RO has obtained 
treatment records that the appellant has identified 
regarding his gunshot and shell fragment wound injuries.  
VA treatment records and private medical records 
identified by the appellant have been obtained.  There is 
no indication that relevant (i.e., pertaining to treatment 
for the claimed disability) records exist that have not 
been obtained.  As for VA's duty to obtain any medical 
examinations, that was fulfilled by providing VA 
examinations to the appellant in May 1998 and August 2001.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's 
efforts have complied with the instructions contained in 
the December 2000 Remand from the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of 
VA's resources is not warranted.  Any "error" to the 
appellant resulting from this Board decision does not 
affect the merits of his claims or his substantive rights, 
for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having 
determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

Disability ratings are intended to compensate reductions 
in earning capacity as a result of the specific disorder.  
The ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of 
earning capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  
Consideration of the whole recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1, 4.2 (2002); Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement 
to compensation has already been established, and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 
282; 38 C.F.R. §§ 4.1, 4.2 (2002).  It is also necessary 
to evaluate the disability from the point of view of the 
veteran working or seeking work, 38 C.F.R. § 4.2 (2002), 
and to resolve any reasonable doubt regarding the extent 
of the disability in the veteran's favor.  38 C.F.R. § 4.3 
(2002).

An evaluation of the level of disability includes 
consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2002).  If there 
is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

The provisions of 38 C.F.R. § 4.14 preclude the assignment 
of separate ratings for the same manifestations under 
different diagnoses.  38 C.F.R. § 4.14 (2002).  
Impairments associated with a veteran's service-connected 
disability may be rated separately unless they constitute 
the same disability or the same manifestation.  The 
critical element is that none of the symptomatology for 
any of the conditions can be duplicative of or overlapping 
with the symptomatology of the other conditions; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban v. Brown, 6 Vet. App. 259 (1994); see 
also Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Regarding musculoskeletal disabilities, such as the 
appellant's shell fragment and gunshot wound residuals, 
functional loss contemplates the inability of the body to 
perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  
38 C.F.R. § 4.40 (2002).  A part that becomes painful on 
use must be regarded as seriously disabled.  Id.; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Both limitation 
of motion and pain are necessarily recorded as 
constituents of a disability.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (2002); see also DeLuca, 8 Vet. App. 202.

A disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  38 C.F.R. § 4.40 (2002); see DeLuca v. Brown, 8 
Vet. App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or 
more movement than normal (due to a variety of reasons, to 
include ankylosis), weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, or 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2002).


1.  Muscle injuries

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2002).  A muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2002).  For 
muscle group injuries in different anatomical regions that 
do not act upon ankylosed joints, each muscle group injury 
shall be rated separately and the ratings combined under 
the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.55(f) 
(2002).  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for 
each group of muscles damaged.  38 C.F.R. § 4.56(b) 
(2002).

The type of injury associated with a moderate muscle 
disability is described as being from through-and-through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History should 
include evidence of in-service treatment for the wound, as 
well as a record of consistent complaints of symptoms of 
muscle wounds, particularly lower threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
should include small or linear entrance and (if present) 
exit scars, indicating short track of missile through 
muscle tissue, and some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue when compared to the sound 
side.  38 C.F.R. § 4.56(d)(2) (2002).

The type of injury associated with a moderately severe 
muscle disability is described as being from through-and-
through or deep penetrating wounds by a small high-
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  History should include 
prolonged hospitalization in service for treatment of the 
wound and consistent complaints of the cardinal signs and 
symptoms of muscle disability, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include entrance and (if present) exit 
scars indicating the track of the missile through one or 
more muscle groups.  Tests of strength, endurance, or 
coordination movements compared with the corresponding 
muscles of the uninjured side demonstrate positive 
evidence of impairment.  Palpation of the muscles shows 
loss of deep fascia or of muscle substance or soft flabby 
muscles in the wound area, with moderate loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles as compared with the sound side.  38 C.F.R. § 
4.56(d)(3) (2002).

The type of injury associated with a severe disability of 
muscles includes a through and through or deep penetrating 
wound due to high velocity missile, or large or multiple 
low velocity missiles, or with a shattering bone fracture 
or open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The history and 
complaint should include cardinal signs and symptoms of 
muscle disability (loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement) worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings show ragged, depressed, 
and adherent scars indicating wide damage to muscle groups 
in the track of the missile.  Tests of strength, 
endurance, or coordination movements compared with the 
corresponding muscles of the uninjured side indicate 
severe impairment of function.  Palpation of the muscles 
shows loss of deep fascia or of muscle substance or soft 
flabby muscles in the wound area.  38 C.F.R. § 4.56(d)(4) 
(2002).


a.  Right elbow

The appellant's residuals of shell fragment wound injury 
of the right arm has been evaluated as 10 percent 
disabling under Diagnostic Code 5305 for moderate injury 
to muscle group V of the right (dominant) arm.  The 
evidence indicates that the biceps, brachialis, and 
brachioradialis muscles were damaged.  Muscle group V 
affects elbow supination and flexion and includes the 
biceps, brachialis, and brachioradialis muscles.  Under 
Diagnostic Code 5305 for this muscle group, moderately 
severe disability of the dominant arm would warrant a 30 
percent disability rating and severe disability would 
warrant a 40 percent disability rating.  38 C.F.R. § 4.73, 
Diagnostic Code 5305 (2002).  Because the appellant 
suffered a through-and-through wound, he is entitled to a 
rating for, at least, moderate disability.

The preponderance of the evidence is against a disability 
rating higher than the 10 percent warrant for moderate 
disability.  In this case, the appellant's wound was 
debrided, and the appellant was returned to duty after 
less than two months.  On examination, the appellant 
showed good muscle strength with no muscle herniation, 
tissue loss, or adhesion and no nerve, bone, tendon, or 
joint damage.  Accordingly, the appellant's wound is 
consistent with moderate injury to the muscles but no 
more.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment 
such to provide for fair compensation in this case.  In so 
doing, the Board has carefully considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. 
§§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment.  The Board finds that a 10 percent disability 
rating considers any functional loss, pain, and weakness 
resulting from his right elbow disability, particularly 
because the appellant would not be entitled to even a 
compensable disability rating were he rated based on 
limitation of motion of the elbow or forearm.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5213 
(2002).


b.  Back injury

The appellant's residuals of shell fragment wound injury 
of the back has been rated 20 percent disabling under 
Diagnostic Code 5320 for moderately severe injury to 
muscle group XX of the cervical and thoracic region.  The 
evidence indicates that the sacrospinalis muscles were 
damaged.  Muscle group XX affects postural support of the 
body and extension and lateral movements of the spine.  It 
includes the sacrospinalis muscles, the erector spinae and 
its prolongations in the thoracic and cervical regions.  
Under Diagnostic Code 5320 for this muscle group, a 
higher, 40 percent, disability rating is available for 
severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5320 
(2002).  The preponderance of the evidence is against a 
disability rating higher than the 20 percent warranted for 
moderately severe disability.  In this case, the 
appellant's wound was debrided, and the appellant was 
returned to duty after less than two months.  On 
examination, the appellant showed good muscle strength 
with no muscle herniation or adhesion and no nerve, bone, 
tendon, or joint damage.  There was no evidence of 
weakened movement, excessive fatigability and 
coordination, or pain on use.  Accordingly, the 
appellant's wound is consistent with moderate to 
moderately severe injury to the muscles but no more.  In 
reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment 
such to provide for fair compensation in this case.  In so 
doing, the Board has carefully considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. 
§§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment.  The Board finds that a 20 percent disability 
rating considers any functional loss, pain, and weakness 
resulting from his back disability.  The evidence of 
record is consistent with a moderate injury; therefore, 
the current rating, based on moderately severe disability, 
would compensate for any minor loss of function due to 
pain.


2.  Right hand injury

The appellant's amputation of the middle and ring fingers 
of the right hand with limitation of motion of the right 
little finger have been rated under Diagnostic Code 5149 
for amputation of the middle and ring fingers of one hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5149 (2002).  The 
injury was incurred on the appellant's right hand, and the 
appellant is right-handed.  The appellant has been 
evaluated as 30 percent disabled under Diagnostic Code 
5149 for amputation of the ring and middle fingers of the 
major hand.  However, combinations of finger amputations 
at various levels or finger amputations with ankylosis or 
limitation of motion of the fingers are rated on the basis 
of the grade of disability (e.g., amputation, unfavorable 
ankylosis) most representative of the levels or 
combinations.  38 C.F.R. § 4.71a, Note (e) following 
Diagnostic Codes 5126-5151 (2002).  In this case, although 
the current state of disability of the appellant's right 
little finger is omitted or poorly described, it is 
apparent that the appellant has limited motion of the 
right little finger with some joint ankylosis.  
Accordingly, applying the principle discussed above, the 
appellant should be rated for the most representative 
grade of disability-in this case, amputation, because two 
of the three injured fingers were amputated.

Diagnostic Code 5141 provides a 40 percent disability 
rating for amputation of the middle, ring, and little 
fingers of the major hand.  The ratings for multiple 
finger amputations apply to amputations at the proximal 
interphalangeal joints or through proximal phalanges.  
Amputation or resection of metacarpal bones, with more 
than one-half of the bone lost, in multiple finger 
injuries will require a rating of 10 percent added to, not 
combined with, the rating.  38 C.F.R. § 4.71a, Notes 
following Diagnostic Codes 5126-5151 (2002).

In this case, the evidence does not show that the 
metacarpal bones of the amputated fingers were resected.  
The VA examination reports and the appellant's service 
medical records indicate that the amputations occurred at 
the joints connecting the metacarpal bone to the phalange 
(i.e., above the metacarpal bone and below the phalange).  
Accordingly, the appellant is entitled to a 40 percent 
disability rating for his right hand injury, but the 
preponderance of the evidence is against a disability 
rating greater than 40 percent.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment 
such to provide for fair compensation in this case.  In so 
doing, the Board has carefully considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. 
§§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment.  Although the appellant has limited motion of 
the little finger of the right hand, the Board finds that 
a 40 percent disability rating, which essentially treats 
the appellant's right little finger as having been 
amputated, considers any functional loss, pain, and 
weakness resulting from his right hand injuries.


ORDER

Entitlement to a disability rating of 40 percent but no 
higher for the appellant's right hand disability is 
granted.

Entitlement to an increased disability rating for the 
appellant's service-connected residuals of a shell 
fragment wound to muscle group V of the right (dominant) 
arm, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased disability rating for the 
appellant's service-connected residuals of a shell 
fragment wound to muscle group XX of the back, currently 
evaluated as 20 percent disabling, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 

